Detailed Action

Status of Claims
Claims 1, 3 – 6, & 8 – 19 were previously pending and subject to a final office action mailed 06/02/2022. Claims 1, 10, & 18 were amended in a reply filed on 08/02/2022. Claims 1, 3 – 6, & 8 – 19 are pending and have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 08/30/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the currently amended claims 1, 10, & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6, & 8 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 10, & 18 recite the limitations: “execution of the instructions causes the processor to:… receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle; receive a verification of the indication of multiple persons from the first device, the verification being in response to the first device directly receiving respective wireless communication signals from respective additional devices of the multiple persons;”

A review of Applicant’s instant specification yielded the following relevant sections: 

[0019]: “In some embodiments, the application program may allow the mobile device to be associated with multiple persons. For example, a person in possession of the mobile device may be with an additional person or persons (e.g., children, babies, other adults, and the like) who may not have mobiles devices with the application program. In this instance, the application program may be configured to receive an indication of a number of persons the application program should account for. For example, a person traveling with a child can indicate to the application program that it should account for two persons instead of one. The application program may then provide the technology with the count of the number of persons to associate with its readings (e.g., its transmitted location, speed, acceleration, and time information).”

[0020]: “In some embodiments, the application program may be configured to detect communication from remote devices, such as, by way of example, radio-frequency identification (RFID) tags, Bluetooth enabled devices, and/or the like, to verify that the additional persons are with the person in possession of the mobile device on which the application program is executing. For example, each of the other persons may be wearing or be in possession of a remote device that transmits signals that may be received by the mobile device on which the application program is executing.”

[0027]: “In some embodiments, the application program provided on mobile device 104 may be configured to associate a multiple number of persons to the transmitted location, speed, acceleration, and time information. For example, the application program may provide a user interface that allows a user (e.g., a person in possession of the mobile device) to input an indication of the number of persons that are associated with the mobile device on which the application program is executing. …In some embodiments, the application program may be configured to detect communication from remote devices to determine the number of additional persons to associate with the mobile device. For example, each additional persons may be in possession of a device, such as, by way of example, radio-frequency identification (RFID) tag, Bluetooth enabled device, and/or the like, that transmits signals with which the application program may determine the number of additional persons.”

While the cited sections in the specification discloses that a user can indicate an additional number of people travelling with the user to the “application program” on the user’s device, and that the “application program” on the user’s device can verify the indicated additional number of users by receiving signals from the additional users’ devices, it fails to teach wherein the indication and the verification are received from the user’s device by any other device. In other words, the instant specification provides no written description of the step of “receiving” the indication and the verification from a user device by another device (e.g., a server, etc.).

In addition, claims 3 – 6, 8 – 9, 11 – 17, & 19 are rejected under 35 USC 112(a) for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8 – 9, & 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR et al. (US 20150149086 A1), in view of Monaghan et al. (US 20160345163 A1), in view of Myers et al. (US 20180074494 A1), in view of Barreira Avegliano et al. (US 20170178416 A1).

As per Claim 1, Alberth discloses a system configured to determine a number of occupants in a transportation vehicle, the system comprising: a memory configured to store instructions (0023, 0029, 0033); and a processor (0007, 0023 – 0024) configured to execute the instructions, execution of the instructions causes the processor to:

• receive a first indication of a first location, a first speed, a first acceleration, and a first time, the first indication being associated with first authentication credentials and being determined by at least one sensor on a first device, the first authentication credentials including a first username and a first password; receive a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being associated with second authentication credentials and being determined by at least one sensor on a second device, the second authentication credentials including a second username and a second password;  (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least 0007, noting “a sensor configured to detect events related to the acceleration data,” and 0029 – 0030, & 0035 – 0036, noting a mobile device sensor which provides acceleration related data. As per 0045 & 0047, each device is associated with a “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” As per [0045], the user credentials associated with each device comprise “a unique user identification and password.”);

Regarding the following limitations, 

	• receive a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication being associated with the first authentication credentials and being determined by at least one sensor on a third device; determine whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication, the determining omitting consideration of whether the third device is in the transportation vehicle in response to the third indication and the first indication both being associated with the first authentication credentials;

Alberth, in 0042, discloses that some users may carry “two devices,” and as per at least 0023 & 0041, the server can receive indications from more than two devices. Additionally, in 0053, acceleration indications “recorded by the three devices” are received by the server, i.e., the server “receive{s} a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication… being determined by at least one sensor on a third device.” Alberth further discloses “determin{ing} whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication in at least 0005, 0041, 0054 & 0063, noting that “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.” As per 0045 & 0047, each device is associated with a received “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” In other words, Alberth discloses determining that two devices are in a same vehicle base on an indication comparison, as well as receiving an indication from a third device, and wherein each device is associated with particular users based on credentials. 

To the extent to which Alberth does not appear to explicitly disclose determining that the third device is associated with the first authentication credentials, and responsive to this determination, omitting the consideration of whether the third device is in the transportation vehicle during the determination of whether the first device and the second device are in the transportation vehicle, Monaghan teaches this functionality. For example, Monaghan, in 0030 – 0031, teaches receiving presence indications (“time, X and Y coordinates, etc”) along with device identifiers (e.g., MAC address) from multiple devices in an area. Monaghan, in 0037, describes a process for associating multiple devices carried by a single user into a single “group” which is “a set of devices that … have been linked together as being potentially associated with a single user (e.g., one person carrying both a phone and a tablet)” using the received device identifiers. As per 0041 – 0042, the presence of each device in a particular area is detected as an “event” in which indication data and a “device ID can include a MAC address or some other unique ID associated with the device” is received. As per 0043, the device ID is used to associate the device with an existing group of devices carried by a single user. As per 0058, multiple devices are associated with a single user i.e., the devices “correspond to the same user (e.g., a phone, a tablet, a laptop, and a wearable smartwatch all carried and used by the same user)” for the purpose of avoiding “double counting foot traffic” in a particular area. In claim 24, Monaghan teaches “count{ing} foot traffic detected from the movement information only once for a particular area based on the determination that the plurality of devices are associated with the same person.” Monaghan, in 0035 further teaches that the determination that “multiple devices belong to a single individual” is performed to avoid “double-counting” these devices when counting the number of users present in an area. In other words, Monaghan teaches using a device identifier to associate multiple devices with the same user, and omitting consideration of whether a user’s extra (i.e., “third”) device is in the area during the determination of how many individual users’ devices are in an area. Although Monaghan does not use credentials to associate multiple devices with a single user, Alberth, as stated above, discloses associating each device with a corresponding user based on received credentials – as Alberth recognizes, in 0042, that passengers may each carry “two devices.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include omitting an extra device associated with a user during an occupancy determination as in Monaghan in the system/method of Alberth with the motivation “to avoid double counting” users, and also “to understand how many people have multiple devices,” as evidenced by Monaghan, in 0058.

Regarding the limitations,

• receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle; receive a verification of the indication of multiple persons, 

Alberth, in 0056, discloses that a user with a device can provide an indication to a server that the user is traveling with multiple other passengers. 

To the extent to which Alberth does not appear to explicitly disclose receiving a verification of the indication of multiple persons, Myers teaches this functionality. For example, Myers, in 0031, teaches that a user makes a transport request which includes an indication of “one or more of a number of passengers.” As per 0034, a verification is received of the number of people who entered a transport vehicle by receiving camera data of the passengers who entered the vehicle. As per 0035, “if the correct number of people enter the vehicle 418 (i.e., the same number of people identified in the transport request), the vehicle drives 422 to the destination.” In other words, Myers teaches receiving a verification of an indicated number of passengers using a camera-based method of verification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a verification of an indicated group size as in Myers in the system/method of Alberth with the motivation to allow an additional fee to be charged for any additional passengers, as evidenced by Myers, in 0039.

Alberth, modified by Myers above, discloses verifying a group size which was indicated by a user by means of camera-based verification. To the extent to which neither Alberth nor Myers appear to explicitly discloses that the verification is received from the first device, and that the verification is based on signals received by the first device of the user from other passengers’ devices, Barreira Avegliano teaches this functionality:

• the verification being in response to the first device directly receiving respective wireless communication signals from respective additional devices of the multiple persons (See 0049, which describes a process for verifying a total number of passengers in which “the device 300 of the driver computes the total number of passengers based on sensor data transmitted by the other devices within the vehicle 300 to the device 300 of the driver.” This verification data is received by both “device 402” as well as a “toll collecting hardware system.” In other words, Barreira Avegliano teaches that a known method for verifying the number of passengers is by using a signal-based method of verification.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the signal-based verification of Barreira Avegliano for the camera-based verification of Myers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Alberth further discloses:

• maintain a count of a number of occupants in the transportation vehicle based on the indication of multiple persons and the determination of whether the first and second device are in the transportation vehicle (See Fig. 2B, step 270 & 0043, noting that “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.”; 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. As per 0056, one of the devices can be associated with a plurality of passengers traveling as a group. Therefore, the total vehicle passenger count is known and maintained).
	
As per claim 6, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 1. Alberth further discloses wherein: 

• the first device corresponds to one occupant ([0035], [0042], [0051], “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data.”; 0023, “Device 100 as defined above may be a handheld device or a wearable device that can be carried with a person.”).

As per claim 8, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 1. Alberth further discloses wherein: 

• the indication of multiple persons is verified based on acoustic information obtained by the first device (0042, noting confirmation of each passenger “by requesting that each user in the shared vehicle… speak to the device to confirm a voiceprint… to confirm presence of each of the individuals in the shared vehicle.”).

As per claim 9, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 1. Alberth further discloses wherein: 

• the indication of multiple persons is verified based on visual information obtained by the first device (0042, noting that “a device” can “confirm presence of each of the individuals in the shared vehicle” by requesting that each user in the vehicle take a picture of themselves with the device.).

As per Claim 18, Alberth discloses a non-transitory computer-readable storage medium storing thereon instructions that, in response to execution by a processor (0007), causes the processor to:

• receive a first indication of a first location, a first speed, and a first acceleration, the first indication being associated with first authentication credentials and being determined by at least one sensor on a first device, the first authentication credentials including a first username and a first password; associate a first time with the first indication; receive a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being associated with second authentication credentials and being determined by at least one sensor on a second device, the second authentication credentials including a second username and a second password (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least [0007], noting “a sensor configured to detect events related to the acceleration data,” and [0029] – [0030], & [0035] – [0036], noting a mobile device sensor which provides acceleration related data. As per 0045 & 0047, each device is associated with a “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” As per [0045], the user credentials associated with each device comprise “a unique user identification and password.”);

• associate a first time with the first indication; associate a second time with the second indication ([0036] “the carpool data may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; [0038] “the recorded, collected, retrieved or transmitted carpool data may include… information on the time and/or location that the acceleration was taken”);

Regarding the following limitations, 

	• receive a third indication of a third location, a third speed, and a third acceleration, the third indication being associated with the first authentication credentials and being determined by at least one sensor on a third device; determine whether the first device and the second device are in a same transportation vehicle based on a comparison of the first indication and the second indication, the determining omitting consideration of whether the third device is in the transportation vehicle in response to the third indication and the first indication both being associated with the first authentication credentials;

Alberth, in 0042, discloses that some users may carry “two devices,” and as per at least 0023 & 0041, the server can receive indications from more than two devices. Additionally, in 0053, acceleration indications “recorded by the three devices” are received by the server, i.e., the server “receive{s} a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication… being determined by at least one sensor on a third device.”  Alberth further discloses “determin{ing} whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication in at least 0005, 0041, 0054 & 0063, noting that “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.” As per 0045 & 0047, each device is associated with a received “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” In other words, Alberth discloses determining that two devices are in a same vehicle base on an indication comparison, as well as receiving an indication from a third device, and wherein each device is associated with particular users based on credentials. 

To the extent to which Alberth does not appear to explicitly disclose determining that the third device is associated with the first authentication credentials, and responsive to this determination, omitting the consideration of whether the third device is in the transportation vehicle during the determination of whether the first device and the second device are in the transportation vehicle, Monaghan teaches this functionality. For example, Monaghan, in 0030 – 0031, teaches receiving presence indications (“time, X and Y coordinates, etc”) along with device identifiers (e.g., MAC address) from multiple devices in an area. Monaghan, in 0037, describes a process for associating multiple devices carried by a single user into a single “group” which is “a set of devices that … have been linked together as being potentially associated with a single user (e.g., one person carrying both a phone and a tablet)” using the received device identifiers. As per 0041 – 0042, the presence of each device in a particular area is detected as an “event” in which indication data and a “device ID can include a MAC address or some other unique ID associated with the device” is received. As per 0043, the device ID is used to associate the device with an existing group of devices carried by a single user. As per 0058, multiple devices are associated with a single user i.e., the devices “correspond to the same user (e.g., a phone, a tablet, a laptop, and a wearable smartwatch all carried and used by the same user)” for the purpose of avoiding “double counting foot traffic” in a particular area. In claim 24, Monaghan teaches “count{ing} foot traffic detected from the movement information only once for a particular area based on the determination that the plurality of devices are associated with the same person.” Monaghan, in 0035 further teaches that the determination that “multiple devices belong to a single individual” is performed to avoid “double-counting” these devices when counting the number of users present in an area. In other words, Monaghan teaches using a device identifier to associate multiple devices with the same user, and omitting consideration of whether a user’s extra (i.e., “third”) device is in the area during the determination of how many individual users’ devices are in an area. Although Monaghan does not use credentials to associate multiple devices with a single user, Alberth, as stated above, discloses associating each device with a corresponding user based on received credentials – as Alberth recognizes, in 0042, that passengers may each carry “two devices.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include omitting an extra device associated with a user during an occupancy determination as in Monaghan in the system/method of Alberth with the motivation “to avoid double counting” users, and also “to understand how many people have multiple devices,” as evidenced by Monaghan, in 0058.

Regarding the limitations,

• receive an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle; receive a verification of the indication of multiple persons, 

Alberth, in 0056, discloses that a user with a device can provide an indication to a server that the user is traveling with multiple other passengers. 

To the extent to which Alberth does not appear to explicitly disclose receiving a verification of the indication of multiple persons, Myers teaches this functionality. For example, Myers, in 0031, teaches that a user makes a transport request which includes an indication of “one or more of a number of passengers.” As per 0034, a verification is received of the number of people who entered a transport vehicle by receiving camera data of the passengers who entered the vehicle. As per 0035, “if the correct number of people enter the vehicle 418 (i.e., the same number of people identified in the transport request), the vehicle drives 422 to the destination.” In other words, Myers teaches receiving a verification of an indicated number of passengers using a camera-based method of verification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a verification of an indicated group size as in Myers in the system/method of Alberth with the motivation to allow an additional fee to be charged for any additional passengers, as evidenced by Myers, in 0039.

Alberth, modified by Myers above, discloses verifying a group size which was indicated by a user by means of camera-based verification. To the extent to which neither Alberth nor Myers appear to explicitly discloses that the verification is received from the first device, and that the verification is based on signals received by the first device of the user from other passengers’ devices, Barreira Avegliano teaches this functionality:

• the verification being in response to the first device directly receiving respective wireless communication signals from respective additional devices of the multiple persons (See 0049, which describes a process for verifying a total number of passengers in which “the device 300 of the driver computes the total number of passengers based on sensor data transmitted by the other devices within the vehicle 300 to the device 300 of the driver.” This verification data is received by both “device 402” as well as a “toll collecting hardware system.” In other words, Barreira Avegliano teaches that a known method for verifying the number of passengers is by using a signal-based method of verification.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the signal-based verification of Barreira Avegliano for the camera-based verification of Myers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Alberth further discloses:

• maintain a count of a number of occupants in the transportation vehicle based on the indication of multiple persons and the determination of whether the first and second device are in the transportation vehicle (0043, “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.”; 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. As per 0056, one of the devices can be associated with a plurality of passengers traveling as a group. Therefore, the total vehicle passenger count is known and maintained.).

As per claim 19, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 18. Alberth further discloses wherein: 

• the first indication is provided by an application executing on a smartphone ([0033] – [0035], “when the application 180 is running in step 230, the carpool data such as acceleration, motion, sensor, or position data from the accelerometer 160 or data from other sensors may be utilized or retrieved by device 100.”),

• the smartphone being in possession of an occupant in the transportation vehicle (0035, 0042, 0051, “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Myers / Barreira Avegliano, in further view of Nishibashi et al. (US 20130103304 A1).

As per Claim 3, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Nishibashi does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine high-occupancy vehicle (HOV) lane navigation for the transportation vehicle ([0054] – [0055], “The passable or impassable determining unit 37 determines whether the vehicle can pass through the HOV lane in the road or the route which the HOV lane determining unit 35 has determined includes the HOV lane on the basis of both the number of passengers shown by number-of-passengers data.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Nishibashi in the invention of Alberth / Monaghan / Myers / Barreira Avegliano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Nishibashi to the invention of Alberth / Monaghan / Myers / Barreira Avegliano would predictably and advantageously “provide appropriate guidance for the user at an appropriate time all the time until the user reaches his or her destination even in a case of using the map data in which an HOV lane and a normal lane are expressed by a single link,” as evidenced by Nishibashi (0011).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Myers / Barreira Avegliano, in further view of Zafiroglu et al. (US 20140180773 A1).

As per Claim 4, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Zafiroglu does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine a toll amount for the transportation vehicle (Fig. 6 & 0069, “At block 608, a toll amount may be determined based at least in part on the vehicle occupancy information.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Zafiroglu in the invention of Alberth / Monaghan / Myers / Barreira Avegliano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Zafiroglu to the invention of Alberth / Monaghan / Myers / Barreira Avegliano would predictably and advantageously encourage “ride-sharing or carpooling because motor vehicle operators are more likely to adjust their behavior in order to receive a tangible reward or benefit in the form of a monetary discount or other monetary or non-monetary reward,” as evidenced by Zafiroglu (0022).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Myers / Barreira Avegliano, in further view of Vinod (US 20170301148 A1).

As per Claim 5, Alberth / Monaghan / Myers / Barreira Avegliano discloses the limitations of claim 1. Regarding the following limitation, Alberth does not appear to explicitly disclose, however Vinod does:

• wherein the count of the number of occupants in the transportation vehicle is used to determine a ride share fee for the occupants in the transportation vehicle (0032, “ride-sharing factors can be calculated into the user's final bill. For example, users be in a `ride share` mode. System 100 can detect that two or more users are in a vehicle and automatically split the bill based on the number of `ride share` mode users in the vehicle.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Vinod in the invention of Alberth / Monaghan / Myers / Barreira Avegliano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR et al. (US 20150149086 A1), in view of Monaghan et al. (US 20160345163 A1), in view of Myers et al. (US 20180074494 A1), in view of Barreira Avegliano et al. (US 20170178416 A1), in further view of Abehassera et al. (US 9408041 B1).

As per Claim 10, Alberth discloses a method to determine a number of occupants in a transportation vehicle, the method comprising:

• receiving a first indication of a first location, a first speed, a first acceleration, and a first time, the first indication being associated with first authentication credentials and being determined by at least one sensor on a first device, the first authentication credentials including a first username and a first password; receiving a second indication of a second location, a second speed, a second acceleration, and a second time, the second indication being associated with second authentication credentials and being determined by at least one sensor on a second device, the second authentication credentials including a second username and a second password (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” Also see at least [0007], noting “a sensor configured to detect events related to the acceleration data,” and [0029] – [0030], & [0035] – [0036], noting a mobile device sensor which provides acceleration related data.) (0038, collecting carpool data including “acceleration data; movement data, location data, information on the time and/or location that the acceleration was taken… data from GPS” which, as per at least 0036, “may be stored or retrieved with a time stamp to indicate the time of day corresponding to each data point.”; 0027 & 0063, velocity data is collected for each device. Also see 0052 – 0053, noting a server receiving “acceleration data recorded by the three devices, associated with each individual, Alice, Becky…” As per 0045 & 0047, each device is associated with a “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” As per [0045], the user credentials associated with each device comprise “a unique user identification and password.”);

Regarding the following limitations, 

	• receive a third indication of a third location, a third speed, and a third acceleration, the third indication being associated with the first authentication credentials and being determined by at least one sensor on a third device; determine whether the first device and the second device are in a same transportation vehicle based on a comparison of the first indication and the second indication, the determining omitting consideration of whether the third device is in the transportation vehicle in response to the third indication and the first indication both being associated with the first authentication credentials;

Alberth, in 0042, discloses that some users may carry “two devices,” and as per at least 0023 & 0041, the server can receive indications from more than two devices. Additionally, in 0053, acceleration indications “recorded by the three devices” are received by the server, i.e., the server “receive{s} a third indication of a third location, a third speed, a third acceleration, and a third time, the third indication… being determined by at least one sensor on a third device.”  Alberth further discloses “determin{ing} whether the first device and the second device are in the transportation vehicle based on a comparison of the first indication and the second indication in at least 0005, 0041, 0054 & 0063, noting that “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.” As per 0045 & 0047, each device is associated with a received “user credential” in order to “confirm the presence of the user and authenticate the association of the device to the user.” In other words, Alberth discloses determining that two devices are in a same vehicle base on an indication comparison, as well as receiving an indication from a third device, and wherein each device is associated with particular users based on credentials. 

To the extent to which Alberth does not appear to explicitly disclose determining that the third device is associated with the first authentication credentials, and responsive to this determination, omitting the consideration of whether the third device is in the transportation vehicle during the determination of whether the first device and the second device are in the transportation vehicle, Monaghan teaches this functionality. For example, Monaghan, in 0030 – 0031, teaches receiving presence indications (“time, X and Y coordinates, etc”) along with device identifiers (e.g., MAC address) from multiple devices in an area. Monaghan, in 0037, describes a process for associating multiple devices carried by a single user into a single “group” which is “a set of devices that … have been linked together as being potentially associated with a single user (e.g., one person carrying both a phone and a tablet)” using the received device identifiers. As per 0041 – 0042, the presence of each device in a particular area is detected as an “event” in which indication data and a “device ID can include a MAC address or some other unique ID associated with the device” is received. As per 0043, the device ID is used to associate the device with an existing group of devices carried by a single user. As per 0058, multiple devices are associated with a single user i.e., the devices “correspond to the same user (e.g., a phone, a tablet, a laptop, and a wearable smartwatch all carried and used by the same user)” for the purpose of avoiding “double counting foot traffic” in a particular area. In claim 24, Monaghan teaches “count{ing} foot traffic detected from the movement information only once for a particular area based on the determination that the plurality of devices are associated with the same person.” Monaghan, in 0035 further teaches that the determination that “multiple devices belong to a single individual” is performed to avoid “double-counting” these devices when counting the number of users present in an area. In other words, Monaghan teaches using a device identifier to associate multiple devices with the same user, and omitting consideration of whether a user’s extra (i.e., “third”) device is in the area during the determination of how many individual users’ devices are in an area. Although Monaghan does not use credentials to associate multiple devices with a single user, Alberth, as stated above, discloses associating each device with a corresponding user based on received credentials – as Alberth recognizes, in 0042, that passengers may each carry “two devices.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include omitting an extra device associated with a user during an occupancy determination as in Monaghan in the system/method of Alberth with the motivation “to avoid double counting” users, and also “to understand how many people have multiple devices,” as evidenced by Monaghan, in 0058.

Regarding the limitations,

• receiving an indication of a multiple persons from at least one of the first device or the second device to be counted as being in the transportation vehicle; receive a verification of the indication of multiple persons, 

Alberth, in 0056, discloses that a user with a device can provide an indication to a server that the user is traveling with multiple other passengers. 

To the extent to which Alberth does not appear to explicitly disclose receiving a verification of the indication of multiple persons, Myers teaches this functionality. For example, Myers, in 0031, teaches that a user makes a transport request which includes an indication of “one or more of a number of passengers.” As per 0034, a verification is received of the number of people who entered a transport vehicle by receiving camera data of the passengers who entered the vehicle. As per 0035, “if the correct number of people enter the vehicle 418 (i.e., the same number of people identified in the transport request), the vehicle drives 422 to the destination.” In other words, Myers teaches receiving a verification of an indicated number of passengers using a camera-based method of verification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a verification of an indicated group size as in Myers in the system/method of Alberth with the motivation to allow an additional fee to be charged for any additional passengers, as evidenced by Myers, in 0039.

Alberth, modified by Myers above, discloses verifying a group size which was indicated by a user by means of camera-based verification. To the extent to which neither Alberth nor Myers appear to explicitly discloses that the verification is received from the first device, and that the verification is based on signals received by the first device of the user from other passengers’ devices, Barreira Avegliano teaches this functionality:

• the verification being in response to the first device directly receiving respective wireless communication signals from respective additional devices of the multiple persons (See 0049, which describes a process for verifying a total number of passengers in which “the device 300 of the driver computes the total number of passengers based on sensor data transmitted by the other devices within the vehicle 300 to the device 300 of the driver.” This verification data is received by both “device 402” as well as a “toll collecting hardware system.” In other words, Barreira Avegliano teaches that a known method for verifying the number of passengers is by using a signal-based method of verification.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the signal-based verification of Barreira Avegliano for the camera-based verification of Myers. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the following limitations, Alberth discloses maintaining a count of a number of occupants in the transportation vehicle using “the indication of the multiple persons from at least one of the first device or the second device” in at least 0056, noting that one of the passenger devices can be associated with a plurality of passengers traveling as a group. Also see 0043, noting that “the server may confirm that two or more individuals” are participating in a carpool when their recorded and uploaded acceleration data for different devices match which, as per 0049, the matching of the two users’ data is determined in real time i.e., the count is maintained based on their devices having joint movement within a vehicle. As per Fig. 2B, step 270, the “server confirms compliance with carpool if two or more persons acceleration datum indicates carpooling.” Also see 0054 – 0055, determining that two individuals “are traveling in the same vehicle” when their devices’ carpool data match. Therefore, the total vehicle passenger count is known and maintained, including any extra passengers who are associated with a single passenger device.     

To the extent to which Alberth does not appear to explicitly disclose:

• updating a count of a number of occupants in the transportation vehicle responsive to a determination that the first device and the second device are in the transportation vehicle,

Abehassera teaches increasing an occupancy count responsive to a determination of the presence of each smartphone in a pre-defined area in at least the abstract & Fig. 5 & C 11, L 12 – 37. As per C 1, L 48 – 58, the detected presence of smartphones is “used to increases or adjust a count automatically maintained by a remote or local computer to determine the number of people entering or leaving a predefined area” which can be used in “car occupancy detection.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abehassera in the invention of Alberth / Monaghan / Myers / Barreira Avegliano, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abehassera to the invention of Alberth / Monaghan / Myers / Barreira Avegliano would predictably and advantageously “provide additional detection capabilities, such as estimating the total number of people in a closed space, in a non-intrusive, cost-effective, and reliable manner,” as evidenced by Abehassera (C 2, L 6 – 10).

As per claim 11, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 10. Alberth further discloses wherein: 

• the first device is a smartphone within the transportation vehicle ([0023], “a device 100 that may be used to determine that two or more individuals have traveled together in a single vehicle to satisfy certain carpool requirements. Device 100 as defined above may be a handheld device or a wearable device that can be carried with a person or be stored in a vehicle.”; 0035, 0042, 0051, “Alice, Becky, and Charlie each have a device such as device 100 capable of recording acceleration datum, collect and transmit any carpool data”; 0022, 0043, “a smartphone”).

As per claim 12, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 11. Alberth further discloses wherein: 

• the first indication is provided by an application executing on the smartphone ([0032] – [0035], “when the application 180 is running in step 230, the carpool data such as acceleration, motion, sensor, or position data from the accelerometer 160 or data from other sensors may be utilized or retrieved by device 100.”).

As per claim 13, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 10. Alberth further discloses wherein: 

• indicating the first device and the second device as being in a same group responsive to a determination that the first device and the second device are in the transportation vehicle (0023, “determine that two or more individuals have traveled together in a single vehicle to satisfy certain carpool requirements.”; 0005, “determines that two or more individuals… are traveling together in one single vehicle” by comparing acceleration data”; 0041, “acceleration datum collected from multiple users may be compared and correlated in the server to produce a comparison. By comparing the data from multiple users, the server can determine if two or more individual users shared a conveyance such as a vehicle”; 0054 & 0063, “The server may compare the one or more set of acceleration datum collected from the devices to determine if two or more individuals have traveled together in a single vehicle.”; 0056, “The software or the server may use the information and confirm that all of the users have indeed traveled together in one single vehicle.”; 0045, 0047, 0065, noting confirming joint travelers as a carpool group.).

As per claim 14, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 10. To the extent to which Alberth does not appear to explicitly disclose:

• decrementing by one the count of the number of the occupants in the transportation vehicle responsive to a determination that a device previously identified as being in the transportation vehicle is no longer in the transportation vehicle,

Abehassera teaches decreasing an occupancy count responsive to a determination of the presence of each smartphone in a pre-defined area in at least the abstract & Fig. 5 & C 11, L 12 – 37. As per C 1, L 48 – 58, the detected presence of smartphones is “used to increases or adjust a count automatically maintained by a remote or local computer to determine the number of people entering or leaving a predefined area” which can be used in “car occupancy detection.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abehassera in the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abehassera to the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera would predictably and advantageously “provide additional detection capabilities, such as estimating the total number of people in a closed space, in a non-intrusive, cost-effective, and reliable manner,” as evidenced by Abehassera (C 2, L 6 – 10).

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera, in further view of Abramson et al. (US 20160205238 A1).

As per claim 15, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 14. To the extent to which Alberth does not appear to explicitly disclose wherein:

• the count of the number of occupants in the transportation vehicle results in the transportation vehicle no longer being navigated using high- occupancy vehicle (HOV) lanes,

Abramson teaches, in 0881 - 0882, that “the one or more navigational instructions can be recomputed. In certain implementations, such instructions can be recomputed based on the changed eligibility characteristics (e.g., as identified at 6440). For example, having determined that fewer passengers are in a vehicle than were previously (and thus the vehicle no longer qualifies to travel in the ‘carpool lane,’ navigation instructions (e.g., to a destination) can be recomputed to account for the fact that the vehicle can no longer travel in the ‘carpool lane.’”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abramson in the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abramson to the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Abramson (0127).

As per claim 16, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 10. To the extent to which Alberth does not appear to explicitly disclose:

• providing the count of the number of the occupants in the transportation vehicle to a navigation system associated with the transportation vehicle,

Abramson teaches, in 0883, that occupancy information is input to a vehicle’s navigation system for determining “the eligibility of a vehicle to travel in certain lanes or on certain roads.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Abramson in the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Abramson to the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Abramson (0127).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera, in further view of Polt et al. (US 20110161140 A1).

As per claim 17, Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera discloses the limitations of claim 14. To the extent to which Alberth does not appear to explicitly disclose wherein:

• providing the count of the number of the occupants in the transportation vehicle to a toll collection system,

Polt teaches, in [0038] & [0040], “transmitting toll-relevant data” by an OBU 8 to the central processing unit 2” of a toll station. As per [0044] – [0045], “the microprocessor 11 transmits the detected number of passengers to the central processing unit 2 for evaluation.” As per at least 0009 & 0043, toll-related data includes vehicle occupancy.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Polt in the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Polt to the invention of Alberth / Monaghan / Myers / Barreira Avegliano / Abehassera would predictably and advantageously “improve driver safety,” as evidenced by Polt (0127).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628